Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for allowance
                                                                              

Set of claims 27-34 is allowed. 
The following is an examiner’s statement of reason for the indication of allowable subject matter:
Claim 27 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. KIM (2019/0214376) in view of Choi (2014/0291623), taken individually or in combination, do not teach the claimed invention having the quantum well stack structure includes a plurality of fins corresponding to the plurality of rows, each fin including a quantum well stack, and wherein the insulating material is between the fins.
The remaining claims 28-34 are dependent from the above claim 27 and therefore also considered allowable.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/            Primary Examiner, Art Unit 2819